Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19         PageID.3472   Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  THE HUNTINGTON NATIONAL
  BANK,                                        Case No. 2:19-cv-10890

              Plaintiff,                       HONORABLE STEPHEN J. MURPHY, III

  v.

  SAKTHI AUTOMOTIVE GROUP
  USA, INC., et al.,

              Defendants.
                                  /

                     ORDER ADDRESSING OBJECTIONS
                    TO PROPOSED RECEIVERSHIP ORDER

       On May 16, 2019, the Court granted Plaintiff The Huntington National Bank's

 ("Huntington") renewed motion for appointment of a receiver and directed the parties

 to file a joint status report identifying a receiver who they agree is qualified and

 appropriate for the case. ECF 49, PgID 2491. If the parties could not agree, they were

 to identify the names of potential receivers they discussed and provide the objecting

 party's reasons for opposing each receiver. Id. The Court ordered the parties to

 "address the proposed powers of the receiver, stipulate to any agreed-upon powers,

 and identify why an objecting party opposes certain powers." Id. The parties were

 further ordered to explain why the receiver should not also serve as a special master

 and to file a separate joint status report detailing "any agreements that may resolve

 the litigation through investment of funds, payment of loans, or otherwise." Id. On

 May 20, 2019, and May 21, 2019, Huntington and Defendants Sakthi Automotive




                                           1
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19         PageID.3473     Page 2 of 10



 Group, USA, Inc. ("SAGUSA"), Sakthi America Corporation, and Sakthi Real Estate

 Holdings ("Sakthi Defendants") submitted the required joint status reports. ECF 52,

 55. The parties did not present any objections to the receiver also serving as a special

 master. See id.

        On May 21, 2019, Huntington filed a proposed order appointing a receiver.

 ECF 55, PgID 2561–85. On May 29, 2019, the Court granted motions to intervene

 filed by Bangkok Bank Public Company Limited, Ford Motor Company ("Ford"), and

 Punjab National Bank (International) Limited. ECF 62. The Court ordered any

 interested party that objected to Huntington's proposed order appointing a receiver

 to file their objections no later than Friday, May 31, 2019. Id. at 3367. The objecting

 party was required to "specifically identify by page and paragraph number its

 objection to Huntington's proposed receiver order" and to "provide a factual or legal

 basis for its objection." Id.

        On May 31, 2019, Detroit Investment Fund, L.P. and Chase Invest Detroit

 Fund, LLC filed a statement in support of Huntington's proposed order appointing a

 receiver. ECF 70. These interested parties communicated with Huntington and

 negotiated changes to a prior version of Huntington's proposed order that are

 contained in the current version before the Court. Id. at 3381. Also on May 31, 2019,

 Fortress Ventures LLC ("Fortress"), Ford, and Weihel Bethel Sakthi Automotive

 Safety Systems Co. Ltd ("WBS") and Bethel Automotive Safety Systems Co., Ltd.

 ("WBTL") filed objections to Huntington's proposed order. ECF 71–73. On June 3,

 2019, Huntington filed a response to the objections. ECF 76.           The Court has




                                            2
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19         PageID.3474     Page 3 of 10



 thoroughly reviewed and considered the concerns presented by all parties regarding

 the receivership. The Court will overrule in part and sustain in part Sakthi

 Defendants' objections presented in the parties' joint status reports, will overrule the

 objections of Fortress, sustain the objections of Ford, and sustain the objection of WBS

 and WBTL as set forth below. This ruling will be reflected in the Court's Order

 appointing a receiver, which will issue separately.

                                     DISCUSSION

 I.    Joint Status Reports [52], [55]

       A. Authority to commence bankruptcy.

       According to the parties' first joint status report, "[t]he major point of

 contention between Defendants and Plaintiff with respect to the powers of the

 receiver focus on whether or not the receiver should be granted the sole authority (to

 the exclusion of Defendant[s]) to commence a bankruptcy proceeding for the debtor."

 ECF 52, PgID 2506. Defendants agree that the receiver "should have powers

 necessary to operate the business, collect amounts due the estate, as well as enter

 into contracts, terminate contracts, file tax returns, comply with existing agreements,

 manage the cash and other assets of the business, [and] sell unneeded assets of the

 business" but assert that the receiver should not be "the sole person vested with the

 right to file bankruptcy for the Defendants." Id. at 2507–08. Huntington counters that

 "[the] Court certainly has the power to provide the receiver it appoints with the sole

 authority to file bankruptcy for Defendants" and provides case law supporting its

 contention. ECF 55, PgID 2550–51.




                                            3
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19         PageID.3475     Page 4 of 10



        The parties inadequately briefed whether the receiver should have authority

 to unilaterally file for bankruptcy. And Sakthi Defendants do not explain whether

 they are currently contemplating filing for bankruptcy, or whether their concern is

 based on a possible future need. Regardless, the Court will provide the receiver with

 the sole authority to file for bankruptcy but will require the receiver to acquire Court

 approval before doing so. See Liberte Capital Grp., LLC v. Capwill, 462 F.3d 543, 551

 (6th Cir. 2006) ("Once assets are placed in receivership, a district court's equitable

 purpose demands that the court be able to exercise control over claims brought

 against those assets. The receivership court has a valid interest in both the value of

 the claims themselves and the costs of defending any suit as a drain on receivership

 assets."); see also United States v. Royal Bus. Funds Corp., 724 F.2d 12, 16 (2d Cir.

 1983) (noting that "a debtor subject to a federal receivership has no absolute right to

 file a bankruptcy petition").

        If Sakthi Defendants determine that filing for bankruptcy is in their best

 interest, they must first consult with the receiver. If the receiver disagrees with

 Sakthi Defendants that filing for bankruptcy is appropriate, Sakthi Defendants may

 then file a properly supported motion setting forth the factual and legal basis

 supporting their request to file bankruptcy over the objection of the receiver. The

 Court will consider the request and determine whether amendment of this Order is

 justified.




                                            4
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19         PageID.3476   Page 5 of 10



       B. Shareholder agreements and stock ownership.

       Sakthi Defendants further submit that "the receiver should not have the

 ability to issue stock or convertible debt as the dilution of the shareholders by such

 an act would impair the rights of individual shareholders of the corporate parents

 who are not parties to this litigation." ECF 52, PgID 2508. They claim that the

 receiver "should also not be allowed to invalidate or otherwise interfere with

 shareholder agreement[s], existing stock ownership, or engage in a sale of stock or

 other equity instrument, including convertible debt, without the consent of non-party

 shareholders." Id. Huntington has not responded to the objection but is permitted to

 do so if it determines a response is necessary. The Court will sustain Sakthi

 Defendants' objection on this point. The Court may amend its receivership Order as

 circumstances require.

       C. Right to remove officers, directors or managers.

       Sakthi Defendants object that Huntington's proposed receivership order

 "includes the right to remove officers, directors or managers from the business" and

 argue "[t]his should not be allowed." ECF 52, PgID 2508. Again, the parties

 inadequately briefed the issue. Further, it is not clear that removing officers,

 directors, or managers will be necessary to conserve the receivership collateral, or

 that such an action is legally justified. The Court will sustain Sakthi Defendants'

 objection. If the receiver or either party believes an amendment to the receivership

 order is warranted, they may file the appropriate motion.




                                           5
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19        PageID.3477    Page 6 of 10



       D. Indemnity clause.

       Sakthi Defendants next object to the clause in Huntington's proposed

 receivership order that indemnifies the receiver for claims arising in connection with

 the receivership except as to liability for gross misconduct or gross negligence. ECF

 52, PgID 2508. Sakthi Defendants claim this clause would require them to indemnify

 the receiver for simple negligence and other torts committed by the receiver. Id.

       The receiver acts as an officer of the court. Liberte, 462 F.3d at 551. As such,

 he is not personally liable for actions taken in good faith within the scope of his

 authority as receiver. Davis v. LifeTime Capital, Inc., 740 F. App'x 820, 829–30 (6th

 Cir. 2018) ("A receiver acts as an 'arm of the court' and thus enjoys quasi-judicial

 immunity."); Plassman v. City of Wauseon, 85 F.3d 629 (6th Cir. May 14, 1996) (Table)

 (recognizing prior holding "that a court appointed receiver who did not act outside of

 his authority under court order or maliciously or corruptly was entitled to judicial

 immunity"). The objection is overruled.

       E. Remaining objections

       Sakthi Defendants submit that the receiver should "be required to comply with

 all state, federal and local law as well as collective bargaining agreements and other

 contracts to which [Sakthi Defendants are] a party and which were entered into in

 the ordinary course of business." ECF 52, PgID 2508. This objection does not address

 any specific language proposed by Huntington and Huntington has not responded.

 The Court will sustain the objection with the caveat that should the receiver

 determine that a certain contract is not in the best interest of the receivership—and




                                           6
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19         PageID.3478    Page 7 of 10



 after conferring with the necessary parties the receiver cannot reach a resolution

 regarding contract performance, terms, or other pertinent issues—the receiver may

 seek approval from the Court to terminate the subject contract.

       Sakthi Defendants also claim that the receivership "should be dissolved in the

 event that AAPICO fails to provide the $25 Million financing within 10 days of the

 receivership appointment." Id. at 2509. Sakthi Defendants provide no valid basis for

 the objection and it is overruled.

       Lastly, Sakthi Defendants assert that "[t]he balance of the receivership order

 should contain certain provisions allowing the receiver to act in the ordinary course,

 to deal with bank accounts, receivable[s], causes of action, and other matters arising

 in the ordinary course but limited to those matters set forth in 28 U.S.C. § 3103." Id.

 Huntington disputes that § 3103 is applicable because the United States is not a

 party. ECF 55, PgID 2551 n.3. Sakthi Defendants' objection is too vague to be helpful.

 Section 3103 authorizes the United States or a federal agency to use certain

 prejudgment remedies under the Federal Debt Collection Procedures Act to preserve

 the status quo. 28 U.S.C. § 3103. It is unclear why Sakthi Defendants believe the

 statute is relevant or how it should be employed to limit the receiver's power. The

 objection is overruled.

 II.   Objections of Fortress Ventures, LLC [71]

       Fortress reports that it "is a 10% owner of Sakthi Global Auto Holdings

 Limited ('SGAH'), which owns 100% of the shares of Defendant Sakthi Automotive

 Group USA, Inc. ('SAGUSA') [and] SAGUSA, in turn, owns the other two




                                           7
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19          PageID.3479     Page 8 of 10



 Defendants." ECF 71, PgID 3384. Fortress raises the same objections presented by

 Sakthi Defendants regarding the receiver's ability to sell stock, remove officers, and

 petition for bankruptcy. Id. at 3385. Fortress argues that "the receiver must run

 Defendants in compliance with their various corporate documents, including bylaws,

 articles of incorporation, and shareholder agreements." Id. at 3387. Fortress does not

 offer any legal authority to support its demand.

        Huntington disputes that Fortress has any standing to make an objection. It

 argues that Fortress's contention that it is a 10% owner of Sakthi Global Auto

 Holdings is not true. ECF 76, PgID 3455. The Court need not resolve the factual

 dispute at this time because Fortress's objections are not well taken. Fortress

 repeated Sakthi Defendants' objections, which the Court already addressed, and

 Fortress failed to support its remaining objection regarding the requirement that the

 receiver comply with corporate documents. Fortress's objections are overruled.

 III.   Objections of Ford Motor Company [72]

        Ford reports that SAGUSA supplies it with component parts "using certain

 specialized tooling and other property owned by Ford and provided by Ford to

 [SAGUSA] on a bailment at will basis." ECF 72, PgID 3410. Ford further reports that

 if Defendant fails to timely provide it with the necessary parts, the failure could cause

 associated Ford assembly operations to shut down, thereby harming multiple other

 stakeholders in the supply chain. Id. Ford is concerned that Huntington's proposed

 receivership order "would allow the receiver to pick and choose which contracts to

 comply with and which it could threaten to disregard or not perform . . . [and] would




                                            8
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19            PageID.3480   Page 9 of 10



 prevent (stay) the customer from obtaining access to its tooling necessary to maintain

 production." Id. at 3411.

       Ford has suggested language modifying Huntington's proposed receivership

 order to prevent potential harm to Ford's interests. Huntington agrees with the

 revisions Ford suggests except as to a footnote requested by Ford, to which

 Huntington provides additional revision "to ensure the court maintains the necessary

 oversight." ECF 76, PgID 3453. Ford's objections are sustained and the Court will

 incorporate Huntington's additional revisions regarding the disputed footnote in its

 order appointing a receiver.

 II.   Objections of Weihel Bethel Sakthi Automotive Safety
       Systems Co. Ltd and Bethel Automotive Safety Systems Co. Ltd. [73]

       WBS is a joint venture located in China that is owned 51% by WBTL and 49%

 by Defendant Sakthi Automotive Group USA, Inc. ECF 73, PgID 3441–42. WBS is

 concerned that the receiver will have the power to sell Sakthi Defendants' stock and

 "WBS wishes to have the right to weigh in on the sale of a 49% interest in its company,

 and/or have a right of first refusal to purchase that interest, if a receiver should

 choose to liquidate that interest." Id. at 3442. WBTL "does not want to be forced to

 accept a 49% partner which it has not chosen[.]" Id. at 3442–43. Neither WBS nor

 WBTL concede that Defendant's 49% interest should be considered an asset of Sakthi

 Defendants subject to sale by the receiver. Id. at 3442 n.1.

       WBS and WBTL particularly object to section 3(h) of Huntington's proposed

 receivership order because it allows various parties, including secured lenders and

 any senior lender to object to the sale of assets, but it does not provide WBS or WBTL



                                            9
Case 2:19-cv-10890-SJM-APP ECF No. 78 filed 06/20/19        PageID.3481   Page 10 of 10



 the same right to object. Id. at 3444–45. Huntington counters that the proposed

 receivership order does not prohibit any party with standing from being heard with

 respect to any motion regarding the sale of assets. ECF 76, PgID 3456. WBS and

 WBTL's objections are sustained. The Court will make clear in its order appointing a

 receiver that any party with standing may be heard with respect to any motion

 regarding the sale of assets.

                                      ORDER

       WHEREFORE, it is hereby ORDERED that Defendants Sakthi Automotive

 Group, USA, Inc. ("SAGUSA"), Sakthi America Corporation, and Sakthi Real Estate

 Holdings' objections presented in the parties' joint status reports [52], [55] are

 OVERRULED in part and SUSTAINED in part.

       IT IS FURTHER ORDERED that the objections of Fortress Ventures LLC

 [71] are OVERRULED.

       IT IS FURHTER ORDERED that the objections of Ford Motor Company

 [72], and the objection of Weihel Bethel Sakthi Automotive Safety Systems Co. Ltd.

 and Bethel Automotive Safety Systems Co., Ltd. [73] are SUSTAINED.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: June 20, 2019

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on June 20, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager



                                         10
